DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 08/28/2020, in which claims 1-7 are currently pending. The application is a national stage entry of PCT/JP2019/003236, International Filing Date: 01/30/2019 and claims foreign priority to 2018-031529 , filed 02/26/2018.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The Abstract is objected to because of the following:
The abstract comprises more than 150 words and it contains numeric references to the Specification. Correction is required.  See MPEP § 608.01(b)
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

4- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
5- The drawings were received on 08/28/2020. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
6- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Splitting polarizer in claims 1 and 7, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, which reads “a PEM that performs a phase modulating action to impart a phase difference to the measurement light and the reference light to correspond to the spectrometry", it is unclear to the Examiner for the following reasons: - Regarding the clause "phase modulating action" it is unclear which phase is modulated, i.e. on the reference light or the measurement light or elsewhere; - Regarding the term "phase difference" it is unclear between which phases this difference is determined. The definition could be understood as meaning that the phase of the reference light is to be delayed relative to the measurement light for ex. However, this interpretation is not in line with the Specification, and therefore the claim appears to be broader than what is supported by the Description. - It is vague what is meant by “… to correspond to the spectrometer.” Similar concerns appear in claim 7.

Also the phrase " ... and a PEM control circuit that inputs the reference light as a feedback signal and outputs a modulation control quantity signal to the PEM driver" is unclear to the Examiner. 
Firstly, the definition fails to clearly specify that the reference light after transmission through the PEM is meant, see Fig. 1 and 2. It is noted that present independent claim 7 provides a more precise definition by defining " ... inputting the reference light imparted with the phase difference as a feedback signal to the PEM control circuit". A similar definition could be introduced into claim 1 in order to clarify this aspect. 
Secondly, the "PEM control circuit" is an electronic circuit and is therefore unsuitable to receive a light signal. Opto-electronic conversion of the light is required before the signal is input into the PEM control circuit. In this regard, para. [0024] of the description discloses that the reference light is converted to a voltage signal by a photomultiplier tube, for example. 
However, even a photomultiplier tube appears insufficient for the purpose, as it can only be used for detecting the light intensity. However, the purpose of the detection of the reference signal is apparently to ensure that a specific type of polarisation is generated (which is circular polarisation in the case of circular dichroism spectroscopy, or linear polarisation in the case of linear dichroism spectroscopy). It would appear that the application on the whole is silent about how the reference light is introduced into the PEM control circuit as a feedback signal. The applicant is invited to explain this point, and to provide arguments how a skilled person would be able, without any teaching from the present application, to find a suitable link between the reference light and the PEM control circuit. Should the applicant be unable to provide convincing arguments, then possible future “written description” based 112(a) rejections will be raised.

Moreover, and as to claims 1 and 7, they are rejected in view of the clauses  “PEM” and “CPU”. A person having ordinary skills in the art will find the claims indefinite because "PEM" and “CPU” have not been defined in the claim.
The clauses “PEM” and “CPU” appear, from the Specification, to be acronyms/abbreviations, however in order to avoid leaving a person having ordinary skills in the art in doubt or confusion or misinterpretation of the specific clauses, the acronym/abbreviation have to be clearly defined at least once in the claim body.
Claims 2-6 are similarly rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10- Claims 1-4 and 7 are rejected under PRE-AIA  35 U.S.C. 102(a)(1) as being anticipated by Tomoyuki et al. (JP 2004184225, cited by Applicants).
As to claims 1 and 7, Tomoyuki teaches a phase difference control device, and its method of use, employed in a spectrometer that performs spectrometry to a sample (Figs. 1-3 and Abstract), the phase difference control device comprising: a splitting polarizer (14) that splits a light incident from a light source (12) into a measurement light and a reference light, both of which are linearly polarized (Fig. 1 and ¶ 9-11 for ex.); a PEM (16) that performs a phase modulating action to impart a phase difference to the measurement light and the reference light to correspond to the spectrometry (¶9-12 for ex.); a PEM driver that supplies a modulation voltage for making the PEM to perform the phase modulating action; and a PEM control circuit that inputs the reference light as a feedback signal and outputs a modulation control quantity signal to the PEM driver (PEM controller 40 and the driver necessary to drive the PEM, and using input signals from PMT 36 and CPU 44); wherein the phase difference control device further comprises a CPU circuit (44/45) that monitors a wavelength of the light in the splitting polarizer and inputs a wavelength variation thereof as a wavelength signal and the CPU circuit converts the wavelength signal to a feedforward signal, and the feedforward signal is output to the PEM control circuit (¶ 9, 12-13, 25 for ex.); and the PEM control circuit performs arithmetic processing by the feedback signal and the feedforward signal to output the modulation control quantity signal to the PEM driver (¶ 10-12).  
As to claim 2, Tomoyuki teaches the phase difference control device according claim 1, wherein the CPU circuit calculates the feedforward signal by an output command table that is prepared inside the CPU circuit in advance (¶ 11 for ex.; CPU 44/45 processes data to desired polarization axial and retardation data according to stored procedure and data in computer 45).  

As to claims 3-4, Tomoyuki teaches the phase difference control device according to claims 1 and 2 comprising: a temperature compensating circuit for supplying the modulation voltage from the PEM driver to the PEM, the modulation voltage being a voltage to make the phase difference imparted to the measurement light and the reference light constant even if the temperature of the PEM changes, wherein the temperature compensating circuit inputs a detection value detected by a temperature detector for detecting the temperature of the PEM to perform a temperature compensating action (¶ 12 and 25; temperature stabilization of the electric circuits, and its generated driving voltage, is used to compensate for the ambient temperature fluctuations).  


Claim Rejections - 35 USC § 103
11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 5-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tomoyuki in view of Hasegawa et al. (PGPUB No. 2011/0043290, cited by Applicants).

As to claims 5-6, Tomoyuki teaches the phase difference control device according to claims 3-4, wherein the PEM driver is configured to comprise the temperature compensating circuit to at least a part thereof (See rejections of claims 3-4).
Tomoyuki does not teach expressly the temperature compensating circuit is configured to comprise a temperature compensating type crystal oscillator.
	However, in a similar field of endeavor, Hasegawa teaches a crystal oscillator (Figs. 1-3 and Abstract) used for temperature compensation of electric/electronic circuits with the use of a CPU (¶ 15, 40-44 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the control device of Tomoyuki according to Hasegawa’s suggestions so that the temperature compensating circuit is configured to comprise a temperature compensating type crystal oscillator, with the advantage taught by Hasegawa of miniaturizing the temperature compensation circuits.

Conclusion
The Applicants are invited to contact the Examiner to examine options, if any, of overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886